DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 14 is objected to because of the following informalities:  Claim 14 is a method claim but is dependent from claim 8 which is a device claim.  It is assumed that claim 14 is dependent from claim 9 for purposes of examination.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4-6, 9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0121125 to Dimov (“Dimov”), and further in view of U.S. Pub. No. 2015/0276403 to Schierbeek (“Schierbeek”).
 	Regarding claim 1, Dimov teaches a device for leveling and orienting a trail camera, comprising: 
a housing element (reference number 100)
a magnetic compass mounted in the housing element, wherein the compass is configured for use in directionally orienting the trail camera in a target direction (reference number 120, compass; see paragraph [0032]); and 
a bubble level mounted in the housing element (reference number 130 is a level such as a bubble level); 
wherein the housing element comprises at least one flat surface which is placed against a flat surface of a trail camera housing to determine a level position of the trail camera housing using the bubble level (Figure 2 shows the flat surface, coincident with reference number 250, and Figure 3 shows the flat surface against a camera reference number 350; see paragraph [0034])
Dimov is silent on the housing element comprising a first cavity and a second cavity formed in an upper surface of the housing element, where the magnetic compass is mounted in the first cavity and the bubble level is mounted in the second cavity.  While Dimov teaches the compass and level on one surface of the housing, one of ordinary skill in the art would realize that units of a device are often, alternatively, mounted within a cavity of the housing for a more secure fit with the housing.  For example, Schierbeek teaches a device also including a magnetic compass and teaches that optionally, a device including a compass may be disposed in a cavity of the base of the housing (see paragraph [0027]).  Similarly, one of ordinary skill in the art would realize that other sensors may also be mounted within a cavity of the housing.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dimov with that of Schierbeek to including a first cavity and a second cavity upon which to mount the magnetic compass and bubble level so that the sensors may be more protected from the external environment by being closer to the center of the device body.  
Examiner note: “trail camera” is not a term known in the art and thus does not carry any inherent limitations.  Examiner interprets “trail camera” to be a camera, where the camera’s intended use may include use on a trail—both in a portable manner and/or in a fixed manner.  Without further explicit limitation regarding “trail camera,” the term does not carry further requirements over a camera for the purpose of claim interpretation in the instant rejection.
Regarding claim 4, Dimov in view of Schierbeek teach the device of claim 1, Dimov further teaches wherein the housing element comprises contoured sidewall portions to provide an ergonomic configuration for holding the device (from the point of view of Figure 4B, the sides of reference number 403 can be the contoured sidewall portions—the user can comfortably grip the sides of reference number 403 with the slightly raised contoured shape).
 	Regarding claim 5, Dimov in view of Schierbeek teach the device of claim 1, wherein the at least one flat surface of the housing element comprises a planar sidewall surface of the housing element (in Figure 2, the flat surface of 250 may be the sidewall surface).
 	Regarding claim 6, Dimov in view of Schierbeek teach the device of claim 1, wherein the at least one flat surface of the housing element comprises a planar bottom surface of housing element (in Figure 2, the flat surface of reference number 250 may be called the bottom surface since “bottom surface” is not defined with respect to any other surface or otherwise limited).
	Claim 9 is rejected similarly to claim 1. 
 	Regarding claim 11, Dimov in view of Schierbeek teach the method of claim 9, wherein placing the device against a flat surface of a housing of the trail camera comprises placing the device on an upper surface of the housing of the trail camera (in Figure 3 of Dimov the upper surface of the camera 350 is the side that is attached to the orienting device 300).
 	Regarding claim 12, Dimov in view of Schierbeek teach the method of claim 9, wherein placing the device against a flat surface of a housing of the trail camera comprises placing the device on a sidewall surface of the housing of the trail camera (Alternately, the surface of the camera 350 in Figure 3 of Dimov may be considered the sidewall surface depending on the orientation of the device).
 	Regarding claim 13, Dimov in view of Schierbeek teach the method of claim 9, wherein maneuvering the trail camera into a level position as indicated by the bubble level, while the device is placed against the flat surface of the housing of the trail camera comprises maneuvering the trail camera into both a side-to-side level position and a front-to-back level position.  
While Dimov does not specifically teach maneuvering the camera into side-to-side level position and front-to-back level position, one of ordinary skill in the art recognizes that a bubble level is used for maneuvering the attached object to achieve a level state in two dimensions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dimov in view of Schierbeek to maneuver the attached camera into a level position by using the bubble level and orienting the device with respect to two dimensions to ensure the proper desired positioning for image capture.  
5.	Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Dimov in view of Schierbeek, further in view of U.S. Pub. No. 2020/0236253 to Zou et al. (“Zou”).
 	Regarding claim 7, Dimov in view of Schierbeek teach the device of claim 6, but are silent on wherein the planar bottom surface of the housing element comprises an elongated groove or notch.
	Zou teaches an apparatus including a groove, reference number 106; the surface containing the groove may be considered the bottom surface depending on the orientation of the device, and is used for mounted the device with another attached body.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dimov in view of Schierbeek with that of Zou to add a notch or groove the bottom planar surface of the housing element to aid in mounting another body or device.  
6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dimov in view of Schierbeek, further in view of U.S. Pub. No. 2019/0335027 to Cheng (“Cheng”).
 	Regarding claim 8, Dimov in view of Schierbeek teach the device of claim 6, but are silent on wherein the housing of the device comprises a plastic injected molded element.
Cheng teaches an electronic device containing a housing where the housing is formed by plastic injected molding (see paragraph [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dimov in view of Schierbeek with that of Cheng to use plastic injected molding to utilize a commonly known material and process used in manufacturing.
7.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dimov in view of Schierbeek, further in view of U.S. Pub. No. 2016/0366311 to Pfiffi (“Pfiffi”).
 	Regarding claim 10, Dimov in view of Schierbeek teach the method of claim 9, but are silent on further comprising tightening a mounting strap to mount the trail camera to the fixed object, after positioning the trail camera to face toward the target direction and after maneuvering the trail camera into the level position.
	Pfiffi teaches securing a camera device onto a fixed object: for example securing a camera to a building structure.  Further, the securing means may include fastening straps to secure to a mounting housing of the camera (see paragraph [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dimov in view of Schierbeek with that of Pfiffi to use mounting straps to mount the a camera to a fixed object so that the camera device may be loosened from a position and readjusted before securing the device to a fixed object or structure.  
8.	Claims 2-3, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dimov in view of Schierbeek, further in view of U.S. Pub. No. 2018/0367713 to Gilbert (“Gilbert”).
 	Regarding claim 2, Dimov in view of Schierbeek teach the device of claim 1, wherein the housing element comprises a planar back side surface (See Figures 2-3), however Dimov and Schierbeek are silent as to the device comprises an adapter element which is configured to engage a mounting bracket of trail camera to directionally orientate the mounting bracket using the compass to vertically level the mounting bracket using the bubble level.
	The prior art teaches many examples of engaging a mounting bracket of a camera to another device in such a way that the mounting bracket may be directionally orientated to a desired position.  For example, Gilbert teaches that a common type of mount is a ball and joint style bracket that is affixed to a camera, which is easily adjusted to a desired orientation and may be locked in to place after such orientation is achieved.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dimov in view of Schierbeek further in view of Gilbert to use a mounting bracket and to position the bracket using the orientating tools taught by Dimov so that the user may continually change the position of the camera.  
 	Regarding claim 3, Dimov in view of Schierbeek further in view of Gilbert teach the device of claim 2, but are silent on wherein the adapter element comprises a stub element protruding from the planar back side surface of the housing element, and a flange element disposed at an end of the stub element, wherein the flange element is wider than the stub element.  One of ordinary skill in the art would realize that there are a multitude of specific ways of structuring an adapter element so that it engages with a mounting bracket in a secure fashion.  This particular structure of the adapter would have been obvious as they use typical parts and ratios.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above teaching to use the particular configuration for the adapter element to provide one or many secure connections between two units.
Claim 14 is rejected similarly to claim 2.
 	Regarding claim 15, Dimov in view of Schierbeek further in view of Gilbert teach the method of claim 14, wherein maneuvering the mounting bracket into a level position as indicated by the bubble level comprises maneuvering the mounting bracket into a side-to-side level position, while the device is attached to the mounting bracket.  Similar to the discussion with regard to claim 2, modifying the teaching of Dimov in view of Schierbeek with that of Gilbert would add a mounting bracket and it would allow a user to position the device, such as into a side-to-side level position using the bubble level of Dimov.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dimov in view of Schierbeek further in view of Gilbert to use a mounting bracket and to position the bracket using the orientating tools taught by Dimov so that the user may continually change the position of the camera.  
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimov.
 	Regarding claim 16, Dimov teaches a trail camera (an example of the trail camera is seen in Figure 3 where reference number 350 includes a camera) comprising: 
a protective housing (Figure 2 shows the housing, reference number 200, which is protective from at least the surface upon which the elements 230 and 240 are mounted);    
at least one bubble level integrally disposed on or within a surface of the protective housing (reference number 230 bubble level mounted on the surface of housing 200); and 
a magnetic compass integrally disposed on or within a surface of the protective housing (compass, reference number 240, disposed on the surface of housing 200).
 	Regarding claim 17, Dimov teaches the trail camera of claim 16, wherein the magnetic compass is disposed on or within an upper surface of the protective housing (from the perspective of the device in Figure 2, the compass 240 is mounted on an upper surface of housing 200).
 	Regarding claim 18, Dimov teaches the trail camera of claim 16, wherein the at least one bubble level is integrally disposed on or within a sidewall surface of the protective housing (since the “sidewall” is not defined relative to another surface of the housing or another element that is mounted on another surface, then the sidewall may be the side shown in Figure 3 and thus the bubble level 330 is disposed on the sidewall surface of housing 300).
 	Regarding claim 19, Dimov teaches the trail camera of claim 16, wherein the at least one bubble level is integrally disposed on or within a front side surface of the protective housing (similarly to above with claim 18, “front side surface” is not limited or defined in relation with another surface or another element disposed on another surface and thus with respect to the view in Figure 2, the front side surface can be facing toward the top of the drawing so that the bubble level 230 is disposed on the front side surface).
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dimov.
 	Regarding claim 20, Dimov teaches the trail camera of claim 16, wherein the at least one bubble level comprises (i) a first bubble level that is integrally disposed on or within a sidewall surface of the protective housing (addressed above), but is silent on (ii) a second bubble level that is integrally disposed on or within a front side surface of the protective housing.
	One of ordinary skill in the art would realize that given a bubble level mounted on one side surface of a device, that a second bubble level could be provided on another side to level the device with respect to two different axes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dimov to include another bubble level on another side of the device to aid the user in leveling the device in a real world, three-dimensional space that requires level the device with respect to more than one direction. 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697